                  Case 1:21-cr-00173-DAD-BAM Document 12 Filed 07/21/21 Page 1 of 3
AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release                                     Page 1 of   3   Pages



                                      UNITED STATES DISTRICT COURT
                                                                          for the
                                                 Eastern District of California

UNITED STATES OF AMERICA,
                                                                          )
                              v.                                          )
                                                                          )             Case No.   1:21-cr-00173 DAD BAM
MARIBEL RODRIGUEZ                                                         )


                                       ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:                           United States District Courthouse
                                                                                       Place
                                                           2500 Tulare Street, Fresno CA 93721

      on                October 27, 2021 at 1:00 p.m. Courtroom 8, before Magistrate Judge Barbara A. McAuliffe
                                                                              Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.
                 Case
 AO 199B (Rev. 09/08-    1:21-cr-00173-DAD-BAM
                      EDCA [Fresno]) Additional Conditions of ReleaseDocument
                                                                     (General)      12 Filed 07/21/21 Page 2 of 3
                                                                                                                Page                     2 of   3 Pages

 RODRIGUEZ, MARIBEL
 DOC. NO. 1:21CR00173
                                              ADDITIONAL CONDITIONS OF RELEASE
Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

      (6)       The defendant is placed in the custody of:

                   Name of person or organization

         who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
         defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
         release or disappears.

                   SIGNED: ________________________________
                                     CUSTODIAN
      (7)       The defendant must:
                (a)   report to and comply with the rules and regulations of the Pretrial Services Agency;
                (b)   report telephonically to the Pretrial Services Agency on the first working day following your release from
                       custody;
                (c)   reside at a location approved by the PSO, and not change your residence without the prior approval of the PSO;
                       travel restricted to the Eastern District of California, unless otherwise approved in advance by PSO;
                (d)   report any contact with law enforcement to your PSO within 24 hours;
                (e)   cooperate in the collection of a DNA sample;
                (f)   not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other
                       dangerous weapon; additionally, you must provide written proof of divestment of all firearms/ammunition,
                       currently under your control;
                (g)   refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled substance without a
                       prescription by a licensed medical practitioner; and you must notify Pretrial Services immediately of any
                       prescribed medication(s). However, medical marijuana, prescribed and/or recommended, may not be used;
                (h)   not apply for or obtain a passport or any other traveling documents during the pendency of this case;
         Case 1:21-cr-00173-DAD-BAM Document 12 Filed 07/21/21 Page 3 of 3




X




    July 20, 2021

                                                   Sheila K. Oberto
